
	

114 HR 105 IH: Quality Health Care Coalition Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Conyers (for himself and Mr. Benishek) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ensure and foster continued patient safety and quality of care by clarifying the application of
			 the antitrust laws to negotiations between groups of health care
			 professionals and health plans and health care insurance issuers.
	
	
		1.Short titleThis Act may be cited as the Quality Health Care Coalition Act of 2015.
		2.Application of the Federal antitrust laws to health care professionals negotiating with health
			 plans
			(a)In generalAny health care professionals who are engaged in negotiations with a health plan regarding the
			 terms of any contract under which the professionals provide health care
			 items or services for which benefits are provided under such plan shall,
			 in connection with such negotiations, be exempt from the Federal antitrust
			 laws.
			(b)Limitation
				(1)No new right for collective cessation of serviceThe exemption provided in subsection (a) shall not confer any new right to participate in any
			 collective cessation of service to patients not already permitted by
			 existing law.
				(2)No change in National Labor Relations ActThis section applies only to health care professionals excluded from the National Labor Relations
			 Act. Nothing in this section shall be construed as changing or amending
			 any provision of the National Labor Relations Act, or as affecting the
			 status of any group of persons under that Act.
				(c)No application to Federal programsNothing in this section shall apply to negotiations between health care professionals and health
			 plans pertaining to benefits provided under any of the following:
				(1)The Medicare Program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
				(2)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(3)The SCHIP program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.).
				(4)Chapter 55 of title 10, United States Code (relating to medical and dental care for members of the
			 uniformed services).
				(5)Chapter 17 of title 38, United States Code (relating to Veterans’ medical care).
				(6)Chapter 89 of title 5, United States Code (relating to the Federal employees’ health benefits
			 program).
				(7)The Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.).
				3.DefinitionsIn this Act, the following definitions shall apply:
			(1)Antitrust lawsThe term antitrust laws—
				(A)has the meaning given it in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition; and
				(B)includes any State law similar to the laws referred to in subparagraph (A).
				(2)Group health planThe term group health plan means an employee welfare benefit plan to the extent that the plan provides medical care
			 (including items and services paid for as medical care) to employees or
			 their dependents (as defined under the terms of the plan) directly or
			 through insurance, reimbursement, or otherwise.
			(3)Group health plan, health insurance issuerThe terms group health plan and health insurance issuer include a third-party administrator or other person acting for or on behalf of such plan or
			 issuer.
			(4)Health care servicesThe term health care services means any services for which payment may be made under a health plan, including services related
			 to the delivery or administration of such services.
			(5)Health care professionalThe term health care professional means any individual or entity that provides health care items or services, treatment, assistance
			 with activities of daily living, or medications to patients and who, to
			 the extent required by State or Federal law, possesses specialized
			 training that confers expertise in the provision of such items or
			 services, treatment, assistance, or medications.
			(6)Health insurance coverageThe term health insurance coverage means benefits consisting of medical care (provided directly, through insurance or reimbursement,
			 or otherwise and including items and services paid for as medical care)
			 under any hospital or medical service policy or certificate, hospital or
			 medical service plan contract, or health maintenance organization contract
			 offered by a health insurance issuer.
			(7)Health insurance issuerThe term health insurance issuer means an insurance company, insurance service, or insurance organization (including a health
			 maintenance organization) that is licensed to engage in the business of
			 insurance in a State and that is subject to State law regulating
			 insurance. Such term does not include a group health plan.
			(8)Health maintenance organizationThe term health maintenance organization means—
				(A)a federally qualified health maintenance organization (as defined in section 1301(a) of the Public Health Service Act (42 U.S.C. 300e(a)));
				(B)an organization recognized under State law as a health maintenance organization; or
				(C)a similar organization regulated under State law for solvency in the same manner and to the same
			 extent as such a health maintenance organization.
				(9)Health planThe term health plan means a group health plan or a health insurance issuer that is offering health insurance coverage.
			(10)Medical careThe term medical care means amounts paid for—
				(A)the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the
			 purpose of affecting any structure or function of the body; and
				(B)transportation primarily for and essential to receiving items and services referred to in
			 subparagraph (A).
				(11)PersonThe term person includes a State or unit of local government.
			(12)StateThe term State includes the several States, the District of Columbia, Puerto Rico, the Virgin Islands of the
			 United States, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.
			4.Effective dateThis Act shall take effect on the date of the enactment of this Act and shall not apply with
			 respect to conduct occurring before such date.
		
